DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0315821 (“Xie”).	3
B. Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0247728 (“You-728”).	4
C. Claims 8, 9, 11-15, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0379982 (“You-982”) as evidenced by the text, Stanley Wolf “Silicon Processing for the VLSI Era Volume 1 – Process Technology, 2nd ed., pp. 190-193 (“Wolf”) for claims 13 and 14 only.	7
III. Claim Rejections - 35 USC § 103	9
A. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You-982 in view of You-728.	9
B. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You-982.	10
IV. Allowable Subject Matter	11
Conclusion	13


[The rest of this page is intentionally left blank.]
	I. Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0315821 (“Xie”).
With regard to claim 1, Xie discloses, generally in Figs. 2F-2I,
1. A semiconductor device, comprising: 
[1] a first fin structure [e.g. one or two fins 106 above opening 119A, as shown in Fig. 2H] and a second fin structure [e.g. one or two fins 106 below opening 119A, as shown in Fig. 2H] each extending from a substrate 102 [¶ 29; Fig. 2G]; 
[2] a first gate segment [101 above isolation structure 129; ¶ 37] over the first fin structure [106’s above 119A] and a second gate segment [101 below isolation structure 129; ¶ 37] over the second fin structure [106’s below 119A], the first and 
[3] a first isolation feature 129 [¶ 37] disposed in a trench 119A [¶ 38] extending along a direction generally parallel to the first and second fin structures from a top view, wherein the first isolation feature separates the first [101 above 129] and second [101 below 129] gate segments; 
[4] a first source/drain (S/D) feature 124 [¶ 33; Fig. 2I] over the first fin structure [106’s above 119A] and adjacent to the first gate segment [101 above 129]; 
[5] a second S/D feature 124 [¶ 33; Fig. 2I] over the second fin structure [106’s above 119A] and adjacent to the second gate segment [101 below 129]; and 
[6a] a second isolation feature 120 [¶ 39; Fig. 2I] also disposed in the trench 119A, 
[6b] wherein the first and second S/D features 124 are separated by the second isolation feature 120 [Figs. 2H, 2I], and 
[6c] wherein a composition of the second isolation feature 120 [¶ 39: e.g. SiCO, SiC] is different from a composition of the first isolation feature 129 [¶ 37: silicon nitride].  
With regard to claims 2, 3, and 6, Xie further discloses,
2. The semiconductor device of claim 1, wherein each of the first fin structure [106’s above 119A] and the second fin structure [106’s below 119A] comprises at least one fin 106.  
3. The semiconductor device of claim 1, wherein the second isolation feature 120 is free of silicon nitride [¶ 39: e.g. SiCO, SiC].  
6. The semiconductor device of claim 1, wherein the first isolation feature 129 comprises silicon nitride [¶ 37].  

B. Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0247728 (“You-728”).
With regard to claim 1, You-728 discloses, generally in Figs. 4, 18A, and 18B,
1. A semiconductor device, comprising: 
[1] a first fin structure 9a and a second fin 9b structure each extending from a substrate 3 [¶¶ 35-36, 39; Fig. 18B]; 
76a(21a) [¶¶ 48, 87; Figs. 16A, 18A] over the first fin structure 9a and a second gate segment 76b(21b) over the second fin structure 9b, the first 76a(21a) and second 76b(21b) gate segments aligned along a lengthwise direction [as shown in Fig. 4]; 
[3a] a first isolation feature [36 with portion of 64(63) directly between the gate segments 76a(21a) and 76b(21b), as consistent with the Instant Application at Figs. 11A and 11C (infra)] disposed in a trench GC(30o) [¶¶ 44, 84, 85; Figs. 4, 7A, 15A-15B, 18A-18B] 
[3b] [the first isolation feature 36/64(63)-portion] extending along a direction generally parallel to the first 9a and second 9b fin structures from a top view [as shown in Fig. 4], 
[3c] wherein the first isolation feature 36/64(63)-portion separates the first 76a(21a) and second gate 76b(21b) segments; 
[4] a first source/drain (S/D) feature 48 over the first fin structure 9a and adjacent to the first gate segment 76a(21a)  [Figs. 9B, 10B; ¶¶ 63-66, 81]; 
[5] a second S/D feature 57 over the second fin structure 9b and adjacent to the second gate segment 76b(21b)  [Figs. 12B, 13B; ¶¶ 77-81]; and 
[6a] a second isolation feature [portion of 64(63) in GC(30o) outside of gap between gate segments 76a(21a) and 76b(21b), as shown in Figs. 4 and 18A (You-728: ¶¶ 83-85), as consistent with the Instant Application at Figs. 11A and 11C (infra)] also disposed in the trench GC(30o), 
[6b] wherein the first 48 and second 57 S/D features are separated by the second isolation feature [64(63)-portion outside of gap between gate segments 76a(21a) and 76b(21b)], and 
[6c] wherein a composition of the second isolation feature [silicon oxide 64 on silicon nitride 36] is different from a composition of the first isolation feature [silicon oxide 64 only] [as consistent with the Instant Application at Figs. 11A and 11C (infra)].  
With regard to features [3], [6a], and [6c] of claim 1, just as in the Instant Applications Figs. 11A and 11C, You-728 provides a silicon nitride layer only on the gate segments (silicon nitride layer 116 in Fig. 11A of the Instant Application; silicon nitride layer 36 in Fig. 18A of You-728) and then fills the rest of the trench --including the trench region between and outside of the gap between the gate segments-- with silicon oxide (silicon oxide layer 113 in Figs. 11A and 11C of the Instant Application; silicon oxide layer 64(63) in Figs. 8A-8B, 15A-15B and 36 is deposited only on the dummy gate segments 21a, 21b, it does not exists in the portion of the trench away from the gate segments, just as in the Instant Application, thereby making the composition of the “first isolation structure” (silicon oxide on silicon nitride) different from the “second isolation structure” (only silicon oxide), exactly as in the Instant Application.  
This is all of the features of claim 1.
With regard to claims 2-4, You-728 further discloses,
2. The semiconductor device of claim 1, wherein each of the first fin structure 9a and the second fin structure 9b comprises at least one fin.  
3. The semiconductor device of claim 1, wherein the second isolation feature [64(63)-portion outside of gap between gate segments 76a(21a) and 76b(21b)] is free of silicon nitride [i.e. only silicon oxide; ¶¶ 83-85].  
4. The semiconductor device of claim 1, wherein the second isolation feature 64(63)-portion outside of gap between gate segments 76a(21a) and 76b(21b)] is formed using atomic layer deposition (ALD) and the second isolation feature is surrounded by a third isolation feature 12s [¶ 37] formed using chemical vapor deposition (CVD).  
The process features ALD and CVD for the formation of the second and third isolation structures fail to have patentable weight for failing to have a structural feature.  Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not 
With regard to claims 5 and 6, You-728 further discloses,
5. The semiconductor device of claim 1, wherein the first isolation feature [36 with portion of 64(63) directly between the gate segments 76a(21a) and 76b(21b), supra] comprises silicon oxide 64 over silicon nitride 36.  
6. The semiconductor device of claim 1, wherein the first isolation feature [36 with portion of 64(63) directly between the gate segments 76a(21a) and 76b(21b), supra] comprises silicon nitride 36.  

C. Claims 8, 9, 11-15, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0379982 (“You-982”) as evidenced by the text, Stanley Wolf “Silicon Processing for the VLSI Era Volume 1 – Process Technology, 2nd ed., pp. 190-193 (“Wolf”) for claims 13 and 14 only.
With regard to claim 8, You-982 further discloses, generally in Figs. 14A-14C,
8. A semiconductor device, comprising: 
[1] a first fin structure F1 [¶ 317] and a second fin structure F2 [¶ 317] each extending from a substrate 110 [¶ 97]; 
[2] a first gate segment 152 [¶¶ 318, 122] over the first fin structure F1; 
[3] a second gate segment 154 [¶¶ 318, 122] over the second fin structure F2;
[4] a first isolation feature 750 [¶ 319; Fig. 14B] between and in contact with the first gate segment 152 and the second gate segment 154; 
[5] a first source/drain (S/D) feature 762 [¶ 338; Fig. 14C] over the first fin structure F1 and adjacent to the first gate segment 152; 
[6] a second S/D feature 764 [¶ 338; Fig. 14C] over the second fin structure F2 and adjacent to the second gate segment 154; and 
[7a] a source/drain (S/D) contact CNT [¶¶ 336-337] disposed over the first S/D feature 762 and the second S/D feature 764, 
[7b] wherein a portion of the S/D contact CNT extends between the first S/D feature 762 and the second S/D feature 764.  

9. The semiconductor device of claim 8, wherein the first isolation feature 750 comprises silicon nitride [¶ 319].  
11. The semiconductor device of claim 8, wherein the first isolation feature 750 consists essentially of silicon nitride [¶ 319].  
12. The semiconductor device of claim 8, further comprising: a second isolation feature 554 [¶ 259] disposed between the first S/D feature 762 and the second S/D feature 764, wherein the second isolation feature 554 is disposed below the S/D contact CNT [as shown in Fig. 14C].  
13. The semiconductor device of claim 12, wherein the second isolation feature 554 comprises silicon oxide [¶ 259: e.g. SiOC and TEOS “comprise” silicon oxide].  
14. The semiconductor device of claim 12, wherein the second isolation feature 554 consists essentially of silicon oxide.  
As evidenced by Wolf, TEOS is a silicon oxide precursor (Wolf: pp. 190-193, especially §§ 6.4.1.2 and 6.4.1.3).  As such, it is held, absent evidence to the contrary, that the TEOS layer referred to in You is a silicon oxide layer.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 15, You-982 further discloses in Figs. 14A-14C,
15. A semiconductor device, comprising: 
[1] a first fin structure, a second fin structure [rightmost two F1; Fig. 14B], a third fin structure, and a fourth fin structure [two F2; Fig. 14B] each extending from a substrate 110;
[2] a first gate segment [right 152] over the first fin structure and second fin structure [rightmost two F1; Fig. 14B]; 
[3] a second gate segment 154 over the third fin structure and the fourth fin structure [two F2; Fig. 14B]; 
[4] a first isolation feature 750 between and in contact with the first gate segment [right 152] and the second gate segment 154; 
[5] a first source/drain (S/D) feature 762 over the first fin structure and the second fin structure [rightmost two F1; Fig. 14B]; 
CNT over the third fin structure and the fourth fin structure [two F2; Fig. 14B]; and 
[7a] a source/drain (S/D) contact CNT disposed over the first S/D feature 762 and the second S/D feature 764, 
[7b] wherein a portion of the S/D contact CNT extends between the first S/D feature 762 and the second S/D feature 764.  
19. The semiconductor device of claim 15, further comprising: a shallow trench isolation layer 120 disposed between the second fin structure F2 and the third fin structure F1.  

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You-982 in view of You-728.
Claim 10 reads,
10. The semiconductor device of claim 8, 
wherein the first isolation feature comprises a silicon oxide layer lined by a silicon nitride layer, 
wherein the silicon nitride layer is in direct contact with the first gate segment and the second gate segment, 
wherein the silicon oxide layer is spaced apart from the first gate segment and the second gate segment.  
The prior art of You-982, as explained above, discloses each of the features of claim 8. 

As explained above in rejecting claims 1 and 5 as anticipated by You-728, You-728 discloses the configuration of the first isolation structure as claimed in claim 10 by including the silicon nitride spacer 36 on the sidewalls of each of the first 76a(21a) and 76b(21b) gate segments --including the sidewalls of the gate segments facing each other-- before filling the remaining portion of the isolation trench with silicon oxide (supra). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include silicon nitride sidewall spacers on the sidewalls of the gate segments and silicon oxide fill to form the first isolation structure 129 in You-982, as taught in You-728 because it would be the substitution of one known gate-cut, isolation composition (i.e. silicon nitride) for another (i.e. silicon oxide on silicon nitride) suitable for the identical purpose of forming an isolation structure between gate segments.  As such, the substitution amounts to obvious material choice.  (See MPEP 2144.07.)

B. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You-982.
Claims 16 and 17 read,
16. The semiconductor device of claim 15, wherein the portion of the S/D contact comprises a depth between about 20 nm and 40 nm.  
17. The semiconductor device of claim 15, wherein the portion of the S/D contact comprises a width between the first S/D feature and the second S/D feature, wherein the width is between about 20 nm and 30 nm.  
The prior art of You-982, as explained above, discloses each of the features of claim 15. 
You-982 does not discuss either of the depth or width of the portion of the contact 776 disposed between the first 762 and second 764 S/D regions of the respective first F1 and second F2 fins as recited in claims 16 and 17.  You-982, however, discloses the structural features of the contact 776 recited in claim 15 and serves the identical purpose as in the Instant Application’s Fig. 14C of forming a conductive contact to and extending between the first and second S/D regions pertaining to the first and second gate segments, respectively.  
Inasmuch as the contact in You-982 serves the same purpose as that claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  

IV. Allowable Subject Matter
Claims 7, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 reads,
7. The semiconductor device of claim 6, 
[1] wherein the first and second gate segments each comprises a dielectric layer and a conductive layer, 

[3] wherein the conductive layer is in contact with silicon nitride of the first isolation feature.  
The prior art of You-728, as explained above, discloses each of the features of claims 1-6. 
With regard to claim 7, You-728 further discloses, 
7. The semiconductor device of claim 6, 
[1] wherein the first 76a(21a) and second gate 76b(21b) segments each comprises a dielectric layer 70a, 70b and a conductive layer 73a, 73b [¶¶ 88-90], 
[2]-[3] … [not taught].
You-728 does not disclose the configuration required by features [2]-[3] of claim 7.
As such, the prior art does not reasonably teach or suggest --in the context of the claim-- the features [2] and [3] of claim 7.

Claim 18 reads,
18. The semiconductor device of claim 15, wherein the first S/D feature extends continuously from the first fin structure to the second fin structure, wherein the second S/D feature extends continuously from the third fin structure to the fourth fin structure.  
The prior art does not reasonably teach or suggest --in the context of the claim-- the features of claim 18.

Claim 20 reads,
20. The semiconductor device of claim 19, further comprising: 
a second isolation feature disposed between the first S/D feature and the second S/D feature, 
wherein the second isolation feature is disposed below the S/D contact and within the shallow trench isolation layer, 

The prior art does not reasonably teach or suggest --in the context of the claim-- the features of claim 20.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814